DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ibrahim (US 20110127417 A1).
Regarding claim 1, Ibrahim teaches a method of guiding ions comprising:
Providing an ion guide (collision cell 100, fig. 4) comprising a plurality of electrodes (rods 32, 34, 36 and 38);
Confining ions radially within said ion guide by applying one or more voltages to said plurality of electrodes (quadrupole field with RF phases [0041] lines 1-7);
Applying an orthogonal DC field (DC displacement pulse 102 applied to uncoupled rod, [0042]) along at least a portion of said ion guide in order to control the temperature of ions as they travel through said ion guide (RF heating, [0042] line 2)
Applying an electrostatic driving potential (axial DC gradient 64, [0041]) to said plurality of electrodes to urge ions along the axial length of the ion guide and control the 
Regarding claim 3, Ibrahim teaches that said orthogonal DC field is applied such that ions travelling through said ion guide are urged in a direction orthogonal to their direction of travel (i.e. the radial direction).
Regarding claim 4, Ibrahim teaches that said orthogonal DC field is applied such that the average path taken by ions through the ion guide is displaced in a radial direction.
Regarding claim 12, Ibrahim teaches that the ion guide comprises a segmented (segments 44, 48) multipole (quadrupole) ion guide.
Regarding claim 13, Ibrahim teaches supplying a buffer gas to the ion guide ([0041] lines 14-15).
Regarding claim 14, Ibrahim teaches that said ion guide forms part of a collision cell (collision cell 100).
Regarding claim 15, Ibrahim teaches an apparatus, comprising:
An ion guide (collision cell 100) comprising a plurality of electrodes, and a control system, wherein the control system is arranged and adapted to:
 Apply one or more voltages to said plurality of electrodes to confine ions radially within said ion guide in use (quadrupole field with RF phases [0041] lines 1-7);
Apply an orthogonal DC field (DC displacement pulse 102 applied to uncoupled rod, [0042]) along at least a portion of said ion guide in order to control the temperature of ions as they travel through said ion guide in use (RF heating, [0042] line 2); and
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ibrahim.
Regarding claim 8, Ibrahim teaches that the ion guide comprises a first ion guiding region, a second ion guiding region downstream of said first ion guiding region, and a third ion guiding region downstream of said third ion guiding region (segments 44, fig. 2a, of ion guide; each segment can be considered a region).
Ibrahim does not teach applying said orthogonal DC field in said second ion guiding region, however Ibrahim states that the DC displacement pulse (orthogonal field) can be applied to any region of the ion guide (area to which it is applied is not limited, [0044] lines 7-8) so it would be obvious to one of ordinary skill in the art at the time of the invention to select the second ion segment 44 as a matter of simply selecting a segment for application of the pulse with no unexpected result.
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ibrahim in view of Bateman (US 20040026612 A1).
Regarding claim 2,  Ibrahim teaches all the limitations of claim 1 as described above.  Ibrahim does not teach that the electrostatic driving potential is applied in the form of a DC travelling wave potential or other transient DC potential.
Bateman teaches a collision cell with a transient DC potential that drives ions in an  axial direction ([0105]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Ibrahim to have the electrostatic driving potential for axially moving the ions be a transient travelling wave potential as taught by Bateman, as a matter of selecting a known type of potential used in the art which can transport ions at a desired rate while confining them to a desired location in a collision cell.
	Regarding claim 11, Ibrahim teaches that said ion guide comprises a plurality of electrodes. 
Ibrahim does not teach that each electrode has an aperture through which ions travel in use.
Bateman teaches a fragmentation device (fig. 3) having a plurality of electrodes (plate electrodes) having apertures through which ions travel in use ([0064]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Ibrahim by substituting the plate electrodes of Bateman for the rod electrodes, as a matter of selecting a known type of electrode capable of providing a collision cell with fine control of the axial field and no unexpected result.
Claims 1, 5, 6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Webb (Webb et al. “Trapping-Mode Dipolar DC Collisional Activation in the RF-Only Ion Guide of a Linear Ion Trap/Time-of-Flight Instrument for Gaseous Bio-Ion Declustering”, J. Mass. Spectrom, 2013, 48, 1059-1065) in view of Ibrahim.
Regarding claim 1, Webb teaches a method of guiding ions, comprising:
Providing an ion guide (RF-only ion guide Q0, Abstract line 1) with a plurality of electrodes (rod array, p. 1060 col. 2 paragraph 1);
Confining ions radially within said guide (Trapping, p. 1060 col. 2 paragraph 1 line 7) by applying one or more voltages (VRF) to said plurality of electrodes; 
Applying an orthogonal DC field along at least a portion of said ion guide in order to control the temperature of ions as they travel through said ion guide (collisional heating from DC offset voltage, p. 1060 col. 2 paragraph 1).
Webb does not teach applying an electrostatic driving potential to said plurality of electrodes to urge ions along the axial length of the ion guide and control the transit time or amount of heating experienced by ions as they travel through the guide.
Ibrahim teaches an ion guide which applies an electrostatic driving potential (axial DC gradient 64, [0041]) to said plurality of electrodes to urge ions along the axial length of the ion guide and control the transit time or amount of heating experienced by ions as they travel through the guide (DC axial field controls ion energy, [0041] lines 32-36; implicitly also controls travel time).
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply an electrostatic driving potential to the ion guide of Webb in order to controllably move the ions through the ion guide and adjust the ion transit time and ion energy in a known manner.
Regarding claim 5, Webb teaches transmitting ions through said guide (into subsequent stages Q1 and Q2) and selectively applying said orthogonal DC field (magnitude and time are selected by user, p. 1060 col. 1 paragraph 2) in order to increase the temperature of selected ions (i.e. the sample ions desired to be declustered) as they travel through the guide. 
Regarding claim 6, Webb teaches transmitting ions through said ion guide, and varying the amplitude of said orthogonal DC field applied to different ions as they travel through said ion guide (e.g. adjusting from 167 to 205 V, p. 1063, col. 1 paragraph 2). 
Regarding claims 9 and 10, Webb teaches transmitting a plurality of groups of ions through said guide (into subsequent stages Q1 and Q2) each having a different range of ion mobilities and mass to charge ratios (fig. 3, ions having a range of m/z ratios and therefore ion mobilities pass through Q0; ions can be divided arbitrarily into multiple groups based on these properties) and selectively applying said orthogonal DC field (magnitude and time are selected by user, p. 160 col. 1 paragraph 2) in order to increase the temperature of selected ions (i.e. the sample ions desired to be declustered) as they travel through the guide. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Webb in view of Ibrahim.
Regarding claim 7, Webb teaches varying the amplitude of said orthogonal DC field (e.g. adjusting from 167 to 205 V, p. 1063, col. 1 paragraph 2) to achieve a desired temperature for selected ions as they travel through said ion guide (e.g. a temperature sufficient to desolvate sample ions), and Ibrahim teaches applying an electrostatic 
Webb and Ibrahim do not teach varying the properties of the electrostatic driving potential to achieve a desired transit time for selected ions through the ion guide.
It would have been obvious to one of ordinary skill in the art to vary the electrostatic driving potential of Ibrahim as a matter of routine optimization of a result-effective variable (i.e. adjusting a voltage) in order to optimize a result-effective variable (the transit time of the sample ions through the ion guide of Webb, which determines the useful m/z range over which the orthogonal DC voltage can be used, p. 1060 col. 2 paragraph 1 line 9) in a known manner with no unexpected result. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096.  The examiner can normally be reached on M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DAVID E SMITH/           Examiner, Art Unit 2881